DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes, at the outset, that many of the claims under review recite product-by-process limitations and functional limitations. While these claim structures are not improper, the claims are directed towards a device and as such the patentability is dependent upon the structural limitations of the claims as compared to the structures of the prior art. 
With respect to product-by-process limitations, it is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, for limitations such as “material … is interrupted or removed” of claim 1 and other product-by-process limitations, a determination of patentability is based on the product itself and the structure implied by the process steps. 
With respect to functional and operational limitations, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the rejections that follow, prior art that teaches either the claimed process steps or claimed functions/operations will be noted as teaching these limitations. However, Examiner wishes to be clear that such explicit teachings are not required where process steps or functional language is implicated, and that in this and any further proceeding the patentability of such limitations is determined based on the guidelines discussed above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the p-doped layer and/or the n-doped layer not extending along the space, in combination with the other limitations of claim 1 must be shown or the feature(s) canceled from the claim(s).  Additionally the interface as required by claims 15 and 16 (dependent from claim 11) must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “the active layer forms a material transition layer with a maximum thickness dC along the space between the two adjacent light emitting devices, with the p-doped layer and/or the n-doped layer not extending along the space.” However, this is not supported by the disclosure as originally filed. Figures 12-19 of Applicant’s drawings are 
Figures 13-18 depict different modifications of the embodiment seen in FIG. 12. In each of these embodiments various structures are include, substituted, or otherwise modified, but still in none of the figures is there a showing of the complete removal of layer 1, layer 3, or both from the extension region. In Figure 16, for example, asserted by Applicant as supporting the newly added subject matter, an optical structure 25 is incorporated into the device. However, as clearly shown in these figures, optical structure 25 is incorporated into n-doped layer 1, it does not replace the n-doped layer. This figure does not support “the n-doped layer not extending along the space” let alone supporting such a configuration for “the p-doped layer and/or the n-doped layer.” The portions of the specification relating to these figures further fail to provide any support for the limitations as claimed.
Figure 19, in contrast, does show a configuration in which the n-doped and p-doped layers do not extend along the space. However, in this configuration, the active zone 5 also does not extend as claimed. Thus, this embodiment further fails to support the limitations as claimed which require layer 5 to extend, with one or both of layers 1 and 3 being removed.
Claims 2-10 and 25 are rejected due to their dependence from claim 1. 
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “the interface comprises InGaAlP or AlGaAs attached to the functional layer stack on the first main surface side.” The word “interface” is not given a special definition by Applicant and as such is to be interpreted as having its plain meaning. The online dictionary provided by Merriam-Webster defines “interface” most applicably as “a surface forming a common boundary of two bodies, spaces, or phases.” Thus, the “interface” of the claim is not a material layer itself, but merely refers to the boundary between the holding structure and the functional layer stack. It is unclear how such a boundary can comprise a particular material layer as required by the claim. It appears what Applicant is suggesting is that the holding structure comprises an InGaAlP or AlGaAs layer attached to the functional layers stack on the first main surface side, and that this InGaAlP or AlGaAs layers makes up a portion of the interface. Examiner also notes that further confusion and indefiniteness may result from defining the “interface” as extending along the side of the stack in independent claim 11, and then suggesting the interface as present on the first main surface side. While not in and of itself indefinite, as the language of claim 11 does not limit the interface to only being along the side, clarity could be improved by claim language that demonstrates the interface further extends along the first main surface. 
Claim 16 recites the limitation “the interface is attached to the functional layer stack on the second main surface side and comprises InGaAlP or AlGaAs.” Similar to the discussion above, language requiring the “interface” to comprise a particular material is indefinite. The claim will be interpreted as claiming that the holding structure further comprises such a layer and that this layer makes up a part of the interface. Also similar to the discussion above, Examiner notes that clarity could be improved by language that acknowledges the incongruity of claiming the interface along the side as in claim 11, and the requiring the interface “is attached” on the second main surface side. “The interface is also attached,” or “the interface further comprises a portion attached,” or something similar would provide such clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 17, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitl et al. (U.S. Patent No. 9,368,683 B1).
Regarding claim 11, Meitl discloses µ-LED comprising:
a functional layer stack having an active layer (FIG. 20: 31/32, see col. 8, line 20);
a first electrically conductive contact layer applied to a first main surface side of the functional layer stack facing away from a substrate (FIG. 20: 96, see col. 14, line 33);
a second electrically conductive contact layer applied to a second main surface side of the functional layer stack facing the substrate (FIG. 20: 33, see col. 8, line 20); and
a holding structure attached to the substrate and comprising an interface (FIG. 20: 93, see col. 10, line 58), the interface supporting the functional layer stack with the first electrically conductive contact layer and the second electrically conductive contact layer (FIG. 20: 93 supports 30), wherein the interface extends along a side portion of the first electrically conductive contact layer and the functional layer stack (FIG. 20: 93 extends along the side of 30), wherein the interface is configured to be breakable for separating the u-LED from the holding structure during a lift- off procedure (see FIG. 18, see col. 11, line 30).
Regarding claim 14, Meitl discloses the holding structure comprises an oxide or a nitride and is electrically non-conductive (FIG. 14: 90, see col. 10, line 43).
Regarding claim 17, Meitl discloses the second electrically conductive contact layer comprises a metal (see col. 11, line 8).
Regarding claim 26, Meitl discloses the interface of the holding structure extends along a side wall portion of the functional layer stack form the first electrically conductive contact layer towards the substrate (FIG. 20: 93 extends along portions of 96 contacting 30, down towards the substrate along the side wall), the functional layer stack comprising an n-doped layer, a p-doped layer, and the active layer in between (see col. 8, lines 19-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (U.S. Patent No. 9,368,683 B1) in view of Lauermann et al. (U.S. Pub. No. 2019/0305185 A1).
Regarding claim 12, Meitl is silent in regards to the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge.
Lauermann discloses the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the edge region band gap of Lauermann to the teachings of Meitl so as to decrease recombination loss (see paragraph 0111).
Regarding claim 13, Meitl is silent in regards to comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge.
Lauermann discloses comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the intermixing of Lauermann to the teachings of Meitl so as to decrease recombination loss (see paragraph 0111).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (U.S. Patent No. 9,368,683 B1) as applied to claim 11 above, and further in view of Izumiya et al. (U.S. Patent No. 5,103,271 A).
Regarding claim 15, Meitl is silent in regards to the interface comprises InGaAlP or AlGaAs attached to the functional layer stack on the first main surface side.
Izumiya discloses an AlGaAs layer attached to the functional layer stack on the first main surface side (FIG. 2: AlGaAs layer 19 on upper side of stack 10, see col. 5, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Examiner notes that under the broadest reasonable interpretation discussed above, in view of the indefiniteness, application of this layer of Izumiya to the top of the stack results in a combination in which the holding structure interfaces with the AlGaAs layer along the top of the structure.
Regarding claim 16, Meitl is silent in regards to the interface is attached to the functional layer stack on the second main surface side and comprises InGaAlP or AlGaAs.
Izumiya discloses InGaAlP and AlGaAs layers attached to the functional layer stack on the second main surface side (FIG. 2: 15/16, see col. 3, line 53-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to layer of Izumiya to the stack of Meitl so as to provide an intermediate band gap layer and a supporting layer (see col. 3, lines 53-57).
Examiner notes that under the broadest reasonable interpretation discussed above, in view of the indefiniteness, application of this layer of Izumiya to the bottom of the stack results in a combination in which the holding structure interfaces with the layers along the bottom of the structure.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art does not teach nor render obvious each light emitting device, comprises a first insulating layer covering at least a side edge of the n-doped layer and a second insulating layer covering at least a side edge of the p-doped layer, wherein the active layer extends across the space between the two adjacent light emitting devices with the p-doped layer and/or the n-.
Examiner notes that references including the previously cited Bonar and those similar demonstrate adjacent light emitting structures with shared active layers. However, a search of the prior at does not teach such a structure with insulation covering side edges of the n-type and p-type layers of the adjacent structures. On the other hand, a search of the prior art indicated that prior art devices having the insulating layers as claimed generally require full separation between adjacent devices such that the active layer is not shared. The prior art does not appear to suggest that it would have been obvious to one of ordinary skill in the art to combine these limitations and arrive at claim 1 as discussed above.
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819